Per Curiam.
The plaintiff: was injured while alighting from a train of the defendant company at its station at Elizabeth. His story, as told upon the witness-stand, is that, after the train had come to a stop, he went upon the platform of the car to alight; that before he had done so a bralceman pushed him from the train, and that, just as he was pushed, the train started up and he was thrown off. His story is entirely uncorroborated.
*228The overwhelming weight of the testimony contradicts the plaintiff’s story, and shows that he was injured solely by reason of his own negligence; that he was not pushed off the train, but that he either stepped or jumped off, while it was still in motion and before it had come to a standstill.
The rule to show cause should be made absolute.